COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00598-CR


CRAIG ANTHONY KEETON                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

     FROM COUNTY CRIMINAL COURT NO. 10 OF TARRANT COUNTY
                   TRIAL COURT NO. 1306985

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      In a single point, appellant Craig Anthony Keeton appeals his conviction for

driving while intoxicated (DWI).2 Appellant argues that the trial court improperly

denied his motion to suppress because the police lacked reasonable suspicion to


      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 49.04(a) (West Supp. 2014).
pull him over. We affirm.

                               Background Facts

      While on patrol in December 2012, Fort Worth Police Officer Stanley

Madurski noticed an oncoming truck. Because the parked vehicles on either side

of the street made Officer Madurski fear that both he and the oncoming truck

could not comfortably pass, he pulled to the side and yielded to the other driver.

As the other driver passed, Officer Madurski heard the sound of the driver’s truck

hitting one of the parked vehicles.    Officer Madurski glanced in his rearview

mirror to see if the driver had stopped. The driver, later identified as appellant,

had not. Believing appellant had just committed the offense of hit and run, 3

Officer Madurski turned his patrol car around and stopped him. The traffic stop

led to the State’s charging appellant with DWI.

      Appellant moved to suppress all evidence obtained from the traffic stop,

alleging that Officer Madurski violated his constitutional rights by detaining him

without reasonable suspicion. The trial court denied the motion. In response,

appellant entered into a plea agreement; he pled guilty to the charge and

received thirty-five days’ confinement in the county jail along with a $950 fine.

The trial court certified appellant’s right to appeal from the denied motion to

suppress, and this appeal followed.




      3
       See Tex. Transp. Code Ann. § 550.024(a) (West 2011).


                                        2
                             Reasonable Suspicion

      In his sole point, appellant states that Officer Madurski violated the law by

detaining him without reasonable suspicion. See U.S. Const. amend. IV; Tex.

Const. art. I, § 9. Appellant contends that because Officer Madurski did not see

any physical evidence of damage to any of the parked vehicles––and could not

verify that the paint scrape he saw on appellant’s mirror was from one of those

vehicles––he detained appellant on less than reasonable suspicion. See Tex.

Transp. Code Ann. § 550.024(a) (stating that a driver must “collide[] with and

damage[]” an unattended vehicle before he or she has to stop (emphasis

added)).

Standard of Review and Applicable Law

      We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review.    Amador v. State, 221 S.W.3d 666, 673 (Tex.

Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).

We give almost total deference to a trial court’s rulings on questions of historical

fact and application-of-law-to-fact questions that turn on an evaluation of

credibility and demeanor, but we review de novo application-of-law-to-fact

questions that do not turn on credibility and demeanor. Amador, 221 S.W.3d at

673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App. 2005); Johnson v.

State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002).

      When the record is silent on the reasons for the trial court’s ruling, or when

there are no explicit fact findings and neither party timely requested findings and


                                         3
conclusions from the trial court, we imply the necessary fact findings that would

support the trial court’s ruling if the evidence, viewed in the light most favorable

to the ruling, supports those findings. State v. Garcia-Cantu, 253 S.W.3d 236,

241 (Tex. Crim. App. 2008); see Wiede v. State, 214 S.W.3d 17, 25 (Tex. Crim.

App. 2007). We then review the trial court’s legal ruling de novo unless the

implied fact findings supported by the record are also dispositive of the legal

ruling. State v. Kelly, 204 S.W.3d 808, 819 (Tex. Crim. App. 2006).

      Under the Fourth Amendment, an investigatory detention may be justified if

a person is reasonably suspected of criminal activity based on specific,

articulable facts. Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 1880 (1968);

Carmouche v. State, 10 S.W.3d 323, 328 (Tex. Crim. App. 2000). An officer

conducts a lawful temporary detention when he or she has reasonable suspicion

to believe that an individual is violating the law. Crain v. State, 315 S.W.3d 43,

52 (Tex. Crim. App. 2010); Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App.

2005).    Reasonable suspicion exists when, based on the totality of the

circumstances, the officer has specific, articulable facts that would lead him to

reasonably conclude that a particular person is, has been, or soon will be

engaged in criminal activity. Ford, 158 S.W.3d at 492. This is an objective

standard that disregards any subjective intent of the officer making the stop and

looks solely to whether an objective basis for the stop exists. Id.

      A court should regard articulable observations made by an officer as

specific facts when performing a reasonable suspicion review. See Castro v.


                                         4
State, 227 S.W.3d 737, 742 (Tex. Crim. App. 2007); see also Fox v. State, 900
S.W.2d 345, 347 (Tex. App.—Fort Worth 1995), pet. dism’d, improvidently

granted, 930 S.W.2d 607 (Tex. Crim. App. 1996) (holding that an officer’s

specific visual observations supported his reasonable suspicions).         An officer

observes an offense when any of his senses make him aware of its occurrence.

State v. Steelman, 93 S.W.3d 102, 107 (Tex. Crim. App. 2002); cf. Tex. Dep’t of

Pub. Safety v. Gilfeather, 293 S.W.3d 875, 880 (Tex. App.—Fort Worth 2009, no

pet.) (op. on reh’g).      These observations, combined with common-sense

judgments and rational inferences, can give rise to reasonable suspicion

justifying a lawful investigatory detention. See State v. Woodard, 341 S.W.3d
404, 412 (Tex. Crim. App. 2011).

Application

      Viewing the evidence in the light most favorable to the trial court’s ruling,

we conclude that the trier of fact must have believed Officer Madurski’s testimony

that he heard the “distinct sound of [appellant’s] vehicle hitting the other vehicle.”

See Garcia-Cantu, 253 S.W.3d at 241 (allowing the reviewing court to infer

necessary fact findings to support the ruling when no explicit fact findings exist at

the trial level).   The trial court could have concluded that this auditory

observation, supported by the officer’s statement to another responding officer

that “[appellant] came flying past me, clipped the mirror on that truck and kept

going,” constituted a specific, articulable fact supporting a reasonable suspicion

that appellant had committed a traffic offense. See Castro, 227 S.W.3d at 742;


                                          5
Steelman, 93 S.W.3d at 107.         See generally Tex. Transp. Code Ann. §

550.024(a).   That some damage, however slight, to an unattended parked

vehicle occurred following a sound similar to that of its being hit by a moving

vehicle––when the driver of that moving vehicle was quickly negotiating a tight

space––is a common-sense, rational inference from the totality of the

circumstances. See Woodard, 341 S.W.3d at 412; see also Tex. Transp. Code

Ann. § 550.024(b) (providing that offense is a class C misdemeanor if the

damage to all vehicles involved is less than $200, without stating a minimum

amount of damage).

      Furthermore, even if Officer Madurski had been mistaken about the actual

consequence of the sound he heard (i.e., if he was mistaken that damage had

occurred even when it did not), that mistake would not negate his reasonable

suspicion based on what he believed the effect of the sound he heard to be. See

Robinson v. State, 377 S.W.3d 712, 720–21 (Tex. Crim. App. 2012) (holding that

an officer’s rational mistake regarding the facts giving rise to his reasonable

suspicion will not vitiate the lawfulness of a temporary detention); see also, e.g.,

Abney v. State, 394 S.W.3d 542, 548 (Tex. Crim. App. 2013) (“The State does

not have to establish with absolute certainty that a crime occurred; it just has to

carry its burden of proving that, under the totality of the circumstances, the

[detention] was reasonable.”). Nothing in Officer Madurski’s testimony indicates

that he believed no damage had occurred to an unattended vehicle or that




                                         6
damage to an unattended vehicle is not a required element of section 550.024.

We overrule appellant’s sole point.

                                   Conclusion

      Having overruled appellant’s point, we affirm the trial court’s judgment.


                                                   /s/ Terrie Livingston

                                                   TERRIE LIVINGSTON
                                                   CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; GARDNER and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 18, 2014




                                         7